NUMBER 13-18-00210-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                        Appellant,

                                              v.

REYNALDO MARTINEZ JR.,                                                      Appellee.


               On appeal from the County Court at Law No. 2
                        of Victoria County, Texas.


                       MEMORANDUM OPINION
             Before Justices Benavides, Hinojosa, and Perkes
               Memorandum Opinion by Justice Benavides

      Appellant, The State of Texas, by and through its attorney, has filed a motion to

dismiss appeal because it no longer desires to prosecute it. See TEX. R. APP. P. 42.2(a).

Without passing on the merits of the case, we grant the motion to dismiss and pursuant

to Texas Rules of Appellate Procedure 42.2(a), dismiss the appeal. Having dismissed

the appeal at appellant’s request, no motion for rehearing will be entertained, and our
mandate will issue forthwith.


                                    GINA M. BENAVIDES,
                                    Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed the
26th day of August, 2019.




                                2